Title: Godefroi Du Jareau to Thomas Jefferson, 23 July 1810
From: Du Jareau, Godefroi
To: Jefferson, Thomas


            
              
                Monsier
                Nle Orleans 
                        le 23. Juillet 1810—
              
               Vous devez avoir reçu La lettre que j’ai eu L’honneur de vous adresser, dattée du Vingt Cinq Juin, annoncée par Celle du neuf mai dernier, ainsi que La Boite de ferre blanc Contenant tous les ouvrages Concernant L’amelioration de Cette Ville, et autres, quelle Vous annoncait; Jai ôsé me flatter que Vous resentiriez du Plaisir à les Voir par Le grand aventage quils présentes Pour le bien de cette Ville; et de Ses Citoyens, Et une grande indignation de la maniere outrageuse dont ils onts étés traités. Cette Mace d’ouvrage vous aura donné Beaucoup de Peine, c’est ce qui fait la miene; Mais Monsieur, quand on a de grandes Choses à Vous mettre Sous les yeux, et Connaissant votre amouur pour les nouvelles, et heureuses découvertes, Votre Sagacité à Saisir tous Les avantages quelles présentes, pour en déterminer les Valleurs, ce qui leur fait conserver leur Mérite quelles pouraient Perdre, jugées par d’autre entendements que le Votre, qui fixe invariablement leur sort, sonts des raisons qui écartent toutes idée d’importunité.
              Monsieur, Votre Belle amme va je n’en doute point, récevoir L’impression du plaisir le plus Vif, et le plus delicat, que Peut éprouver lamie de L’humanité. moi dans L’enthousiasme de mon Contentement, je récent une joye inexprimable, d’être assez heureux d’avoir à Vous offrire pour delassement; un objet Capable de Vous dédomager de toutes les Peines que mes Autres ouvrages Vous Peuvent donner, Celui ci ne Vous occupera point aussi Longtems, Mais il Vous offria un Tableau dont la grandeur de L’ensemble quil comprend Pour Le  Bonheur de L’humanité, est ce quil y a de plus cher à un Cœur Comme le Votre, Si desireux de Le faire.
              
                     Le plan inclu Vous répresentera La machine du monde La plus Simple qui ait jamais parus en raison des grands Services quelle rendra à L’humanité dans L’usage des eaux, elle est faite pour En donner La jouissance La plus Parfaite, et on Peut ajouter, Sans frais pour ainsi dire, en raison de leur modicité, comparée avec ce qu’on en obtiendra, et les autres moyens qu’on met en usage qu’ils perfections quils ayent. Si je m’étais Présenté à une academie Rassemblée en pocession de toutes les lumieres qui leurs sonts Reflechies de tous les points de L’univers les plus Eclairés, et que je leurs eut dit, Messieurs; je Vien Vous donner L’assurance qu’avec une Machine qui ne Coute pas cent quatre Vingt Piastres, encore dans ce pays, Servie par un bon cheval, et un enfant, on élevera trois 
                     six 
                     Six cent pipes d’eau par heure;  
                     
   
   (a) quil faut doubler parce que nous n’avons pris que Pour un Coté; ce Sera donc 10800. Pipes Par 24. heures. qu on face toutes les réduction qu’on voudra pour pour le remplisage et La vidange des Seaux, qui Se fonts d’eux mêmes, Le Cheval n’arete point; le produit de 24 hre est 259,200 C’est donc 259200 Pieds Cubes Par 24. heures Somme énorme qu’on eut jamais put imaginer


				
				qui Sonts 10800. Pieds Cubes. Par Vingt quatre heure 129600 Pd Cues à la hauteur de quinze, ou Vingt pieds, Si l’on Veut; à Cette assertion je les Vois tous petrifiés, et devenir Statue, de retour à La Vie, leur premier Signe Serait de dire, voila encore un
				de Ses rêveurs, qui dans un de Ses Songes, croit avoir trouvés La Pierre Philosophale, et dans Son entousiasme, Vient nous en étourdire, un rire de pitié eut Suspendu La gravité naturele de
				L’assemblée, et on eut ouvert La bouche que pour me dire, nous ny Croyons Pointe, La Chose est impossible, il y à un mois jen aurais dit autant, Voyant tout le monde occupés des grandes compositions, Je
				Croyais que Les Savants, pour parvenir à un Si haut degré, avaient tout épuisés ce quil y avait de moyens intermedieres dans la ture nature, entre eux et Ce haut degré ou ils Se Sonts elevés, je n’ai point Cherché à planer audessus deux, Comme le fonts un Multitude de raveaudeurs qui enfente dans leurs Conception des êtres incapables de Supporter L’éclat du jour, qui des que La lumiere les Vient frapper, est L’instant de leur mort.
              L’objet de mes Prémieres speculations dans Ses derniers moments, porta dabord Sur Le moulin que je Vous ai envoyé, je pris Pour type, Le petit moulin à scier en usage ici, Layant trouvé à peu près dans toute La perfection qu’il peut acquerire, raporte au Locale, et Les circonstences qui L’acompagne; Le Succes que je Crois avoir atteins dans L’objet, Par Sa Simplicité, me Conduisit à quelques Comparaison dans Le service des Leviers, je Les appliquais à diverces usages  Particulierement à celui ci; Les situations Locales La Varieté des circonstances qui déterminent des Besoins, et en fonts naitre Souvent de tres urgents, de choses que nous avons Sous la main, sans en pouvoir faire usage qu’à de grand frais qui en rendraient le Service honnereux; La grande étendue de tous Ses besoins me fixa Constament à L’objet, Le prémier Sujet qui S’offrait fut la recherche du moyen d’épuiser quatre Pieds d’eau, qui doivent rester au fond du Cannale, et du Bassin appres Lecoullement que poura en faire Le Canal d’égout. 
                     Le succès de Celui la me conduisit à Cet autre qui est la Culture des riz; Cette récolte ne prend Ses aventages que quand le fleuve monte à une hauteur Suffisante; et y tient assé Longtems Pour qu’il puisse prendre tout Son acroissement, S’il manque Ses conditions, La récolte est imparfaite, et quelque fois tres inferieure, Cazi nulle; Je Visai donc par mon premier essay, à lui pouvoir donner de L’eau Sans grand frais, pour le Mouiller à discrétion, à Cette fin pour massurer de La Vérité des moyens, Je fis un Equilibre tant Bien que mal, Car je Suis fort mal outillé, par laquelle je me trouvai y étre, au moyen d’un bras de Levier pour puissance, Contenant trois fois celui de La resistence, je fis ma premiere Comparaison Sur une demi Barrique pour Seau Contenant 4. Pds Cubes Le poix de La puissance fut a peu près un, et L’autre trois de Sorte que La demi barrique de 4. Pds Cube de 70₶. Le Pied donne La Somme de 3153₶ = 105. Tiere de la resistence, plus quinze livres dexedent que donne un homme de Cent Vingt livres, Suspendu à Son levier, il L’entraine Sans difficulté, ce qui prouve qu’un homme Peut aisement maneuvrer Cette machine Chargée ainsi, La longueur de La piste est de quarante pieds pour Chaque Seau, de sorte que quarante pas de deux pieds monte La barrique, or la Barrique Contenant 9. Pieds cubes que nous diviserons par Trois pour Couvrir la terre de 4. Pouces deau, se sera trois pieds de terre pour un de Celle ci, une Barrique en Contien neuf, ce Sera 27. Pieds de Lautre qui en Seront couvert, un arpent en Contien 32400. qui divisé pr 27. donnent 1200. or il faut donc 1200. Barrique pour abreuver un arpent nous Supposons Trente arpent à abreuver, il faut donc 36000 Barriques nous avons 40. Pas à parcourir pour monter une Barrique, Combien faut il de tems pour parcourir 40 pas de deux pieds, une lieu de deux mille toises, à 12000. Pieds, qui Se font aisement dans une heure, celle ci Contien 60. minute, Combien revient il de pieds par ₶. C’est ¹²⁰⁰⁰⁄₆₀ = 200. Pour une minute 200 ps.40 pas = 5 
                     
    
                        In left margin: * Si il y a herreur dans La longueur du terrein, qui est double, mais aussi nous faisons traveiller un Cheval, qui produit double, L’objet est egallement rempli. C etait ²⁰⁰.⁄₈₀ = 2.½ Pour 2. Cotes font 5.
nous fesons donc cinq fois quarante pas C’est 
                     dans la minute, et nous montons une barique par 40. Pas, C’est donc 5. Barrique à la minute, il y à 60. ₶ minute dans L’heure—Combien y à til de fois 5. Cest 60 × 5 = 300. C’est donc trois cent barriques que nous montons Par heure, qui en Produisent par 24 heure 7200. Cette quantité divisée par Celle de 1200. utile pour covrire L’arpent de quatre pouce Depaisseur, donne 6. C’est ⁷²⁰⁰⁄₁₂₀₀. = 6. un homme à 30. arpent arroser Combien Lui faut il de tems, 5 jours. 
                     Une récolte de trante arpent, Peut Produire Bien reussie 240. Barril à farimee de riz mondé, de 6, a 8 Piastres, qui feraient à 6 piastres La somme de 1440. Somme qu’on Peut perdre aux deux tiers, et qu’un homme peut Sauver par ce Secour, dans peu de jours. ayant perdu L’usage des formulles mathematique, je Suis obligé de récourire au raisonnement naturel.
              En hardi Par Se Succès qui m’offrait une Route Semée de roses, j’ai porté mon Equilibre Sur une pipe pour seau, La pipe Pese 1200. qui Sonts 18. Pieds Cubes Le ¼ de Son poix en á été le résultat Sur un Levier pour puissance Contenant quatre fois le bras de La résistence, Or j’ai donc quatre fois l’autre avec la même facilité; La Seulle differance est que je fais agir La force d’un Cheval, à La Place de Celle d’un homme. Dabord j’ai attaches 
                     éprouvés quelques difficultés pour faire maneuvrer la Chose, Le Cheval était dabord ataché immediatement à la queux du levier, ce qui éxigeait quil eut son axe ataché tres haut, Pour diminuer Cette hauteur j’imaginai de faire dessendre La queux du lévier, au dessous de La Sol, Parcourant une fosse fouillée en terre, Pour Son Passage, ce qui rendait la premiere disposition impossible, dans la fixation du trait; sela me nécessita d’étudier la Chose Et je formai La maneuvre que Vous voyez, qui rempli Son objet d’une maniere fort Simple, et très aventageuse. On peut Croitre la force tant qu’on le Veut, et L’elévation du liquide, à La hauteur nécessaire, ce qui Se peux régler Le plus aisement possible, L’œil et Le jugement en pouront décider, on alongera, ou on diminura le Chemain, Par Les proportions du lévier. on Peut aisement doubler L’aventage en ne Changent rien à la puissance, et en augmentant La longueur du Levier, il ny aura qu’un peu de Chemain de plus à faire.
              Monsieur Je ne marêterai point à Vous faire La description de La Machine, elle est Si Simple que Se Serait faire injure a Votre sagacité. Je Mattacherai Seullement, et en peu de mots, à Vous mettre Sous les yeux L’Etendue de Ses moyens, Combien Son Service Se peut géneraliser, Comme c’est un objet qui est de L’artiste; je peu Sans Scrupule Vous en donner Ces détailles qui ne manqueronts pas de Vous Enchanter, ils M’etaient inconnus, ils naisent de La Chose. Le premier de Ses aventages est de donner L’arosage à Soixante Lieux de peis 
                     environ en Longueur, Sur trante à quarante en Largeur, avec toute La facilité possible, Parce que Cette terre à des pentes que La Nature Lui à menagée dans Sa formation, que L’art ne pourait peut être imiter presque partout entre Couppés Par des canneaux naturels, intarissables, Si on prend Soing de leur entretien. L’eau qui couvre Se beau Sol, dans la saison La plus importante de L’année, qui en interdit la Culture, étant maitrisée, et réduite au juste Besoin, par le projet que je Vous ai adressés pour le gouvernement, en donnerait une jouissance entiere; 
                     
                     
                     Par cette découverte, on pourait y établir toutes les machines utiles à L’humanité, Pour L’Exploitation aisée de toutes les choses utiles à Ses Besoins. Je peux par Cette admirable découverte donner des moulins à eau a toutes Les Sucreries de La louïsianne, leur arrosage Si elles en onts besoin et par un Concours Provenant du même moyen, qui n’est pas moin admirable, Procurer La facilité d’établir des Canneaux Pour le transport de leur Cannes
				au Moulin, qui dans L’état des choses actuelles, leur Coutent un entretien de Betaille considerable pour le Charoye qui fait des frais énormes, prolonge le travail, ocupe de la terre qu’on employerait à produire de La récolte, L’exploitation que Cela accellererait d’une maniere incroyable, previendrait La perte de beaucoup de récoltes, Parce qu’on pourait prévenir les glaces; Les habitations gagneraient je ne Crois pas Exagerer, en disant un tiere de ce quelles sonts; Parce que les Pertes seraient en grandes
				parties prévenues; Vous jugerez mieux que moi Combien de bien cela peut procurer, Vous connaissez le révenu actuel, ce que je ne Connais pas, pour en pouvoir juger d’une maniere generalle, et
				Seine;
				Voila à peu prês ce qui conserne ce pays ci, auquel je peut donner aux habitans Le Service de Leur moulin à Scier, dans tous les temps, Par Cette decouverte, Sagement appliquée il devient le Sol le plus fortuné du monde, dans letendue Cittée.
              Monsieur nous avons parcourus Sommairement les aventages qui doivent resulter pour ce pays ci, tous grands quils Soient, il ne Sonts qu’une très petite fraction, de Ceux que La Sossiété doit rétirer de Cette Pretieuse découverte. Quand je me réprésente Cette machine Si Simple, agissant dans Les Exploitation Les plus difficiles, quand je la Voi fixée au fond d’une Mine à Cent Pieds au dessous du Sol, Elever dans Cinq stations ocupées et agissant ensembles, deux tonnes d’eau, ou 72. Pieds cubes sur Celui ci aussi aisement et en moin de tems, qu’un homme en mettrait à monter un seau du fond d’un Puits de vingt cinq pieds de profondeur, tout depend de La proportion des leviers avec Le Bras de la puissance 
                        resistence, et de La Modification de ses maneuvres, qui Peuvent L’etre de beaucoups de manieres Suivant les Circonstences attachez au Besoin. Les Carrieres En Peuvent faire 
                     L’aplication aux Besoins de Leurs traveaux, avec Beaucoup de sucès. 
                     
                     
                     
                     Presentement Voyons la appliquée au Service des étangs, elle en Peut fort aisement réparer les pertes, L’eau de Celle ci agissant par son Cours naturel Sur les roues des moulins n’agit qu’une Seulle fois Sur celle ci, parce qu’elle est entrainée au Loing par sa pente naturele, au lieu qu’en dirigent Son échapement Ver un Puisard prochain, et à L’aide d’un Petit aqueduque, Sur le Bord du quel on poserait une machine, On réleverait l’eau dans L’etang, qui n’aurait plus de perte, que par L’évaporation; de quel Service Sela ne serait il point Pour les forges qui Chomment Si Souvent, qui quelques années, ne fonts que Lamoitier du travail Ordinaire, quoi quelles n’en fassent jamais autant quelles en Pouraient faires, si L’eau Leur Suffisait, Par ce moyen elles L’auronts en permanence à leur discretion. Les Moulins à foulon se trouvent dans le meme cas, et le retard de L’après des étoffes, est souvent rétardés, et fait manquer La livraison de L’année. les Moulins à farine sonts dans les mêmes Sujestions, Presque tous les ans dans Les mois daoust, Septembre, et octobre, les campagnes Sonts dans une telle disette que j’ai vu aller à cinq, à six lieux, faire moudre le grain. On peut à Son aide Sur des lits d’eau morte considerable, Etablir des moulins quelles alimenterait sans perte, avec une petite quantité de leur eau en réservoir.
              Par Le Secour de Cette machine, on peut dans tous les lieux, et dans tous les tems, Executer toutes sortes D’usines, Parce qu’on peut perpetuer Leau à L’infini, il ny aurait de perte, que par La filtration des Bassins, et L’évaporation. Voila L’a peu près des Choses utiles à La Vie Passons a Celle de pure Satisfaction. Les Puissants en fortune qui manque d’eau Proche leur maisons, Pouronts à une tres grande distence, en éléver Sans frais considerables pour être apropriée à des Canneaux qui La Conduiraient dans des reservoirs à leur portée pour être distribuee dans leurs jardins, Pour leur arrosage, Pour Les Besoins de leur maison, et pour entretenir des eaux jaillissentes, qui en feraient le Charme, Si elle ne se trouvaient pas assez élévees Pour remplir Cet objet, ils la pouraient rendre dans un réservoir, et former un petit Chateau d’eau, dans un petit Bocage planté exprês, Pour en derober la Vue et menager L’illusion, on aurait a discretion de quoi Satisfaire Ses gouts dans Ce genre, elle Sera aussi pretieuse Pour Le Service de beaucoup de Villes dans les cas dincendies Pour alimenter abondammant Les pompes.
              Monsieur je Prandrai la liberté de vous rapeller ce que j’ai eu L’honneur de Vous dire dans mon memoire relativement aux farinnes, nous Commancons daija à manger des meauvais pains, ce que je Vous ai dit Sur les gréniers des halles trouverait Son aplication ici; Comme le grain Se Conserve dans son entier plusieurs années étant Soignés, il aurait pus être amené ici en nature, Ses greniers en auraient contenus une immencité, qui aurait etes aisés à Soigner; Des Moulins Se seraient établis Pour L’exploiter ici; Tout S’offre donc pour le Bien, et la prosperité du lieu, hélas serait il possible que de Meauvaise intentions Vinsent le Detruire, il n’y à encore rien de perdu, mais il faut diligence pour opposer qu’on aille plus loing La Conservation du peuple de la Colonie, ou un individu répresente comme Cinquante, dans un peis bien peuplé L’Exige.
              Monsieur Je ne Vous importunerai pas Par des récommandations en faveur de Cette heureuse decouverte, L’interêt quelle Vous Suggerera Pour Le Bonheur de L’humanité, Sera infiniment au desus de tout ce que je pourais dire en sa faveur, invitéz; je vous supplie Ceux de vos academitiens qui Suivent Cette partie, de L’honnorer de leur attentions, D’y metre la derniere Main, affin quelle Soit parée des fleurs Du Profond Savoir.
              
                J’ai L’honneur D’Etre avec un tres Profond Respect. Monsieur Votre Tres humble et Tres Obeissant Serviteur
                
                  
                    G: Du Jareau
                  
                  
                    Architecte Cile et ingenieur
                  
                
              
            
            
           
            Editors’ Translation
            
              
                Sir
                 
                        New Orleans 
                        23 July 1810—
              
               You must have received the letter that I had the honor of sending you, dated 25 June, as well as the small tin box, announced in my letter of 9 May last, containing all the works concerning the improvement of this city, and others. I have dared to flatter myself with the thought that you would feel pleasure at seeing them because of the great advantage they represent to the well-being of this city and its citizens, and that you would feel indignation at the insulting manner in which they have been treated. This large amount of work must have given you a lot of trouble, for which I am sorry. But, Sir, when there are important things to submit to you, your love of new and felicitous discoveries and your discernment in evaluating the advantages they offer and determining their worth are reason enough to brush aside any thought of importunity. Your judgment alone, invariably decisive as to their fate, preserves the merit that those discoveries might otherwise lose, if judged by someone other than yourself.
              Sir, I do not doubt that your good soul will experience the sharpest and most delicate pleasure that can be felt by a friend of humanity. As for myself, in the enthusiasm of my contentment, I feel an inexpressible joy at being happy enough to offer you as a restful distraction an object capable of compensating you for all the trouble that my other works may have caused you. This one will not keep you busy as long, but it will offer you a picture, the overall grandeur of its theme regarding the happiness of humanity being that which is most dear to such a heart as yours.
                  
              
              The enclosed plan represents the simplest machine ever seen in the world relative to the great services it will provide humanity in the use of water. It is designed to give the most perfect enjoyment of it, and without cost so to speak, one might add, given how low this cost will be when compared with what will be gained and in comparison with other means now in use, however perfect they may be. If I had presented myself in front of an assembled academy that possessed all the enlightenment reflected on it from the most illuminating parts of the universe and had said, Gentlemen, I come to assure you that with my machine, which does not cost one hundred and twenty-four piastres in this country’s currency, we will raise, with one good horse and a child, six hundred pipes of water per hour; 
   
   (a) that must be doubled, because we have taken only one side into account. It will therefore be 10,800 pipes every twenty-four hours, less whatever reduction one wishes to make for filling and emptying out the buckets, which is done by itself. The horse does not stop; the result in 24 hours is 259,200. It is therefore 259,200 cubic feet per 24 hours. An amount more enormous than ever could have been imagined


			 
			 which is 10,800 cubic feet in twenty-four hours. 129,600 cubic feet at the height of fifteen, or twenty feet, if one wishes it so. I see all of them petrified and turning into statues at
			 this assertion. Upon coming back to life, their first act would be to say, here is another one of those dreamers who, in one of his dreams, thinks that he has found the philosopher’s stone and in his
			 enthusiasm comes to astound us. A laugh of pity would have broken the natural solemnity of the assembly, and they would have opened their mouths only to tell me, we do not believe it, the thing is
			 impossible. One month ago I would have agreed. Seeing everyone busy with grand schemes, I thought that the learned, in reaching such intellectual heights, had among themselves exhausted all of the
			 questions posed by nature. Given the height to which they have risen, I did not attempt to soar above them, like so many others, who think up things that are incapable of sustaining themselves in the
			 glare of day, and die the instant light strikes them.
              The object of my earliest speculations these last few days bore first on the mill that I sent you. I took as its model the small sawmill in use here, having found it to have nearly every perfection in relation to its locale and the accompanying circumstances. The success with which I met, due to the simplicity of the object, led me to make some comparisons regarding the use of levers. I applied them to various uses specific to my invention. Local situations and the variety of circumstances that determine needs, and often create new and urgent needs for things that we have on hand but can use only at great cost, which renders their use onerous, and the great extent of all those needs fixed my attention constantly upon the object. The first thing that came to my attention was the search for a way to draw out four feet of water, which remains at the bottom of the canal and the feed basin after the overflow has gone through the drainage ditch. 
                     My success in solving this problem led me to another one, that of growing rice. This crop is at its best only when the river rises to a sufficient height and remains there long enough for the rice to mature. If it lacks these conditions, the crop is imperfect, and sometimes quite inferior, or almost nonexistent. In my first attempt I aimed at providing it with water without great expense, so that it would be constantly wet. To this end, in order to ascertain the truth of my ideas, I built a balance, as best as I could, because I am very badly equipped. With the use of a lever for power, providing three times the amount of resistance, I made my first comparison on a half-barrel used as a bucket and containing 4 cubic feet. The value of the force exerted on it was approximately one, and on the other, three, so that the half-barrel of 4 cubic feet at 70 pounds per foot gives the sum of ³¹⁵⁄₃ = 105 pounds, a third of the total resistance plus fifteen additional pounds provided by a man of one hundred and twenty pounds pulling the lever. He pulls it without difficulty, which proves that a man can easily operate this machine when it is so loaded. The length of the path is forty feet for each bucket, so that it takes forty footsteps to bring the barrel up. The barrel contains 9 cubic feet, which we divide by three in order to cover the ground with 4 inches of water. There will therefore be three feet of ground for every one of water. A barrel contains nine feet of water, which means 27 feet of ground is being watered. An arpent of land contains 32,400 feet, which, divided by 27, gives 1,200. Therefore we need 1,200 barrels to water an arpent. If we suppose that we have thirty arpents to water, we need 36,000 barrels. We have to take forty footsteps to bring a barrel up. How much time does it take for forty footsteps, when a league of two thousand toises, or 12,000 feet, is easily done in an hour? There are 60 minutes in an hour. How many feet are in a minute? 12,00060 = 200. Which is 200 feet40 steps = 5 
                     
    
                        In left margin: * If there is an error in the length of the field, and it is double what we estimated, and if to do the work we have used a horse, which produces twice as much, the goal is achieved. We have ²⁰⁰⁄₈₀ = 2½, which makes 5 on each side.
 We therefore take five times forty steps per minute, and we bring up one barrel every 40 steps. That is, thus, 5 barrels per minute. There are 60 minutes in an hour. How much is that times 5? It is 60 × 5 = 300. Therefore, we bring up three hundred barrels in an hour, or 7,200 in 24 hours. This quantity divided by the 1,200 needed to cover an arpent with water four inches deep gives 6. 7,2001,200 = 6. A man has to water 30 arpents. How much time does it take him? 5 days. 
                     A harvest of thirty arpents can produce, if very successful, 240 barrels of sifted rice flour at 6 or 8 piastres each, which amounts to 1,440 at 6 piastres. Even if two-thirds of this sum is lost, a man can save himself from loss in a few days with the help of this machine. Since I have lost the use of mathematical formulas, I am forced to rely on natural reason.
              Emboldened by a success that was inviting me onto a road strewn with roses, I applied my balance to a pipe instead of a bucket. The pipe weighs 1,200, or 18 cubic feet. With a lever delivering four times as much power as the resistance on the load arm, the resulting weight was reduced to one-fourth. So I have four times as much as the other just as easily. The only difference is that I use a horse’s strength instead of a man’s. At first I experienced some difficulty in operating it. The horse was originally tied to the end of the lever, which was very high. In order to reduce this height I thought of lowering the end of the lever below ground, which meant traveling through a ditch dug in the ground to accommodate the lever, but this made the first setup impossible because of the harness. I was forced to study the thing and I came up with the operation that you see, which fulfills its object very simply and advantageously. One can increase the force and the height to which the water is delivered at will. Both can be regulated very easily. Attention and good judgment will decide. One lengthens or shortens the path according to the proportions of the lever. The benefit is easily doubled by keeping the amount of force exerted the same and increasing the length of the lever. The path will then be only a little longer.
              Sir, I will not pause here to describe the machine to you. It is so simple that to do so would insult your sagacity. I will only, and in a few words, lay out before your eyes the extent of its usefulness and how much its use may be generalized. Since I created the object, I can unhesitatingly list its details, which will not fail to fascinate you. They were unknown to me, but grew out of it. Its first advantage is to provide water for land about six leagues in length and thirty or forty in width, with all possible ease, because this land has the slopes that nature shaped for it and that art, perhaps, could not imitate, and is everywhere interspersed with natural canals that will prove inexhaustible if we take care to preserve them. Once tamed and reduced to just what is needed, thanks to the plan that I sent you for submission to the government, the water that covers this fine soil during the most important season of the year, but prevents it from being cultivated, would provide for its full enjoyment. 
                     
                     
                     With this invention, one could establish there all the machines useful to humanity for the development of everything necessary to satisfy its needs. With this admirable discovery I can provide water mills to all the sugarhouses in Louisiana, as well as water if they need it. Through a combination of the same means, which is no less admirable, I can easily effect the creation of canals to transport sugar cane to the mills, which
			 at present costs them a large amount to maintain a considerable herd of draft animals, which creates enormous costs, makes the work last longer, and takes up land that could be used to produce a
			 crop. The processing of the crop would be speeded up so greatly as to prevent the loss of many harvests, because freezing would be avoided. I do not think I exaggerate in saying that householders
			 would increase their present revenue by one third, because losses would be largely prevented. You will judge better than I how much good this can bring about. You know the present revenue, which
			 I do
			 not, so as to be able to judge in a general, healthy manner. That about sums up everything that concerns this country, to whose inhabitants I can, by this discovery, give the use of their
			 sawmills in
			 any weather. With the wise application of this invention, it becomes the most fortunate land in the world to the extent mentioned above.
              Sir, we have summarized the advantages that must be gained by this country. Whatever their extent, they constitute only a small fraction of those that society must draw from this precious discovery. In my mind I see this simple machine taking on the most difficult tasks. I see it set up at the bottom of a mine a hundred feet below ground, its five stations all busy and working together, drawing up to the surface two tons of water or 72 cubic feet as easily and in less time than it would take a man to bring up a bucket from a well twenty-five feet deep. Everything depends on the proportion of the levers in relation to the desired lifting force and on modifications in maneuvering, which can be done in so many ways, according to circumstances. Quarries can apply it to their needs with much success. 
                     
                     
                     
                     Presently let us see it applied to holding ponds. It can quite easily repair their losses. Because it follows its natural course and because it is driven along by the natural slope of the land, pond water weighs down only once on the wheels of a mill, whereas if its drain was directed toward a nearby holding well, with the help of a small aqueduct, on the edge of which one could install a machine, the water would be returned to the pond, and water would be lost only by evaporation. What service would it not provide to forges, which are so often idled and during some years do half their ordinary work, though they never do as much as they would if they had sufficient water? This machine would keep water constantly at their disposal. Fulling mills find themselves in the same situation, with the dressing of cloth often delayed and deliveries rendered late. Flour mills come equally to mind. Almost every year during the months of August, September, and October, flour in the country is in such short supply that I have seen people travel five or six miles to grind their grain. With the help of this machine we can establish mills fed from considerable bodies of still water nearby, keeping only a small quantity of that water in reservoirs.
              Aided by this machine, we can in all places, and at all times, create factories of every sort, because we can provide water at will. The only losses will come through filtration in the basins and evaporation. This roughly approximates the useful things in life. Let us move on to those of pure satisfaction. The wealthy lacking water near their homes will be able to raise it from a very great distance at little cost. Canals will bring it to reservoirs for delivery to water their gardens, supply their households, and feed the water fountains that delight them. If they lack the height to fulfill this function, the canals could take the water to a reservoir, a little water tower, in a small grove planted especially to hide it from view and preserve the illusion that it is not there. We would have enough of them to satisfy every taste of that kind. It will also be important to many cities in case of fires by abundantly feeding water to the pumps.
              Sir, I will now take the liberty of reminding you what I had the honor to tell you in my essay on flour. We are already beginning to eat bad bread. What I wrote you concerning market granaries would be applicable here. Since grain keeps for several years when properly stored, it could have been brought here whole. Such granaries would have held an immense amount that could have been easily looked after. Mills would have been built here to process it. Everything is ready to hand for the good and prosperity of this place. Alas, could it be that those with bad intentions are seeking to destroy it? Nothing is lost yet, but diligence is necessary to oppose further ill-doing. It is demanded to preserve the people of the colony, where one individual represents as many as fifty in a well-populated country.
              Sir, I will not trouble you for recommendations in favor of this felicitous discovery. The interest that it will suggest to you regarding the happiness of humanity will be infinitely greater than anything I could say in its favor. I beg those of your academicians who attend to these matters to honor it with their attention, perfect it, and adorn it with the flowers of profound knowledge.
              
                I have the honor of being with the deepest respect, Sir your very humble and very obedient servant
                
                  
                    
                     G: Du Jareau
                  
                  
                    Civil architect and engineer
                  
                
              
            
          